DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In p. 34, line 8, “The graphs 800 and 900 show fitted kurtosis and RMS values” should be --The graphs 850 and 950 show fitted kurtosis and RMS values-- to consistent with rest of the text in ¶ [00110].
Appropriate correction is required.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 300 (FIG. 3), 500 (FIG. 5), and 700 (FIG. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, which depends on claim 13 and recites “the remaining useful life” in line 2. There is no antecedence basis for the limitation. For examination purpose, claim 15 is assumed to depend on claim 14, which would provide the antecedence basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



5.	Claims 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.


Regarding claim 8, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “determining a plurality of intrinsic mode functions from the digital signal” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “receiving, from a sensor positioned in proximity of the rotating equipment, a digital signal corresponding to vibrations of the rotating equipment.” However, this is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. The claim has not been integrated into a practical application. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. 


Claim 13 is similarly rejected by analogy to claim 8. The claim recites additional elements of a receiver and a processor for the execution of the various steps.  However, these are recited at such a high level of generality that they could be merely generic computer components for obtaining data and processing data according to the abstract idea. Accordingly, the claim has not been integrated into a practical application. Nor is it directed to a judicial exception without significantly more. 

Dependent claims 9-12 and 14-18 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (“EEMD method and WNN for fault diagnosis of locomotive roller bearings” Expert Systems with Applications 38 (2011) 7334–7341; hereinafter “Lei”) in view of Bechhoefer et al. (US 20110125419 A1; hereinafter “Bechhoefer”) and Mahamad et al. (“Predicting remaining useful life of rotating machinery based artificial neural network” Computers and Mathematics with Applications 60 (2010) 1078-1087; hereinafter “Mahamad”).

Regarding claim 1, Lei teaches a system for monitoring a rotating equipment (i.e., “test bench of a locomotive roller bearing”; see p. 7335, sect. 2 and FIG. 1), the system comprising: 
a sensor, positioned in proximity of the rotating equipment (i.e., “accelerometers are mounted on the load module adjacent to the outer 
sense vibrations of the rotating equipment (i.e., “for measuring its vibrations”; see p. 7335, sect. 2 and FIG. 1); 
generate a 
transmit the 
 a server in communication with the sensor via a communication network (i.e., “The advanced data acquisition and analysis system by Sony EX is used to collect the data”; see p. 7335, sect. 2 and FIG. 1), configured to: 
receive, from the sensor over the communication network, the 
determine a plurality of intrinsic mode functions based on the 
select a set of intrinsic mode functions from the plurality of intrinsic mode functions (i.e., “a kurtosis based method is presented and used to select the sensitive IMF”; see Abstract) ; 
extract a set of features from the set of intrinsic mode functions; apply the set of features, as input values, to a wavelet neural network (i.e., “time- and frequency-domain features are extracted from the sensitive IMF”; see Abstract); and 
predict a condition of the rotating equipment using the wavelet neural network (i.e., “these features are fed into WNN to identify the bearing health conditions”; see Abstract).
Lei does not explicitly teaches (see the underlined):
the generated signal corresponding to the vibrations being digital. 
But Bechhoefer teaches:
generating digital data corresponding to vibrations (i.e.,” The interface modules 240a, . . . , 240m may be configured to convert analog sensor data received from a respective sensor into corresponding digital data. In some embodiments, the interface modules 240a, . . . , 240m may be configured to analyze the analog and/or digital sensor data”; see [0053]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Lei in view of Bechhoefer, to incorporate the features about generating digital signal, as claimed. The motivation would be to facilitate data processing and analysis using Wavelet Neural Network WNN (see Lei, abstract).

underlined):
predicting life percentage as the condition of the rotating equipment.
But Mahamad teaches:
predicting life percentage of a machine using artificial neural network (i.e., “For this purpose, ANN model uses time and fitted measurements Weibull hazard rates of root mean square (RMS) and kurtosis from its present and previous points as input. Meanwhile, the normalized life percentage is selected as output”: see Abstract).
Note that Lei uses WNN to predict not only fault categories, but also fault severities (see sect. 6.1.1 and 6.1.2). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Lei in view of Bechhoefer, further in view of Mahamad, to configure the WNN to predict life percentage as the condition of the rotating equipment, as claimed. The motivation would be to help improve the reliability and cost of maintenance (see Mahamad, abstract). 

	Regarding claim 2, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	Lei does not explicitly teaches: 
wherein the server is further configured to display remaining useful life of the rotating equipment on a user interface of a user device, wherein the remaining useful life is determined based on the life percentage.
However, It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the server display remaining useful life of the 

Regarding claim 3, Lei further teaches:
wherein the server is configured to select the set of intrinsic mode functions by computing a mean and a standard deviation of kurtosis values of each of the plurality of intrinsic mode functions (i.e., “Calculate the mean and standard deviation of kurtosis values of S data samples for each IMF… Select the sensitive IMF under each of the nine bearing health conditions. According to the definition of the selection criterion, the IMF making Eq. (6) smallest is the sensitive IMF”; see p. 7338, sect. 4, (2)-(4)).

Regarding claim 4, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Lei does not explicitly teaches:
wherein the sensor is a micro-electromechanical system (MEMS) based sensor.
But Bechhoefer further teaches using a micro-electromechanical system (MEMS) based sensor for vibration sensor (see [0050])


	Regarding claim 5, as a result of the modification applied to claim 1 above, Lei in view of Bechhoefer and Mahamad further teaches:
wherein the sensor comprises a microcontroller to convert a vibration signal to the digital signal (i.e.,” The interface modules 240a, . . . , 240m may be configured to convert analog sensor data received from a respective sensor into corresponding digital data. In some embodiments, the interface modules 240a, . . . , 240m may be configured to analyze the analog and/or digital sensor data”; see Bechhoefer, [0053]).

Regarding claim 7, Lei further teaches:
wherein an intrinsic mode function of the plurality of intrinsic mode functions is an oscillatory mode embedded in the digital signal (i.e., “The IMFs represent the natural oscillatory mode embedded in the signal and work as the basis functions, which are determined by the signal itself”; see p. 7334, Introduction, ¶ 2).

Regarding claim 8, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding claim 9, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.

Regarding claim 10, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 11, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

	Regarding claim 12, Lei further teaches:
wherein the set of features comprises a combination of time-domain features and frequency-domain features (i.e., “time- and frequency-domain features are extracted from the sensitive IMF”; see Abstract).

Regarding claim 13, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding claim 14, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.

	Regarding claim 15, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).

wherein the system further comprises a transmitter, communicatively coupled to the processor, for transmitting the remaining useful life of the rotating equipment to a user device.
However, it is well-known to use a transmitter coupled to a processor to transmit information to a user device for showing the information. It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate in the system a transmitter, communicatively coupled to the processor, for transmitting the remaining useful life of the rotating equipment to a user device, as claimed. The motivation would be to share the prediction to a user in the network.

Regarding claim 16, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Regarding claim 17, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

Regarding claim 18, the claim recites the same substantive further limitations as claim 12 and is rejected using the same teachings.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Bechhoefer and Mahamad, further in view of WU et al. (CN 106052998 A; machine translation; hereinafter “WU”).

Regarding claim 6, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
 Lei does not explicitly teaches:
wherein the sensor comprises a communication module that is optically configured to establish a connection with the communication network.
But WU teaches:
using an optical fiber transceiver for signal communications (i.e., “the second The fiber optic transceiver and the servo motor controller are arranged in the test box, the control terminal is connected to the first fiber optic transceiver, and the first fiber optic transceiver is connected to the second fiber optic transceiver through an optical fiber. The transceiver is connected to the servo motor controller”; see translation [0009]; see, also, [0046]) regarding “the first vibration volume sensor 9, the second vibration volume sensor 10 and the sound collector 11 are respectively connected to the control terminal 1  through the first filter 12”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Lei in view of Bechhoefer and Mahamad, further in view of WU, to incorporate in the sensor a communication module that is optically configured to establish a connection with the communication network, as claimed. The motivation would be to prevent or reduce interference in the signals (see WU, [0006])

Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hedin (US 20150226603 A1) teaches a method for analyzing the condition of a machine, involving a vibration sensor; and A/D converter for generating digital measurement signal of the vibration; a control computer at a central location connected to a communications network with the sensor for signal processing and/or analysis.
Pal et al. (US 20160245686 A1) teaches a method of detecting faults in rotor driven equipment includes generating data from one or more vibration sensors communicatively coupled to the rotor driven equipment. The data from the one or more machine wearable sensors is collected onto a mobile data collector. A fault is displayed on a user interface associated with the rotor driven equipment.
Chen et al. (“Mechanical State Prediction Based on LSTM Neural Network” Proceedings of the 36th Chinese Control Conference July 26-28, 2017, Dalian, China) teaches a method of remaining useful life prediction using a long short-term
memory network (LSTM), involving using the empirical mode decomposition
(EMD) to decompose the bearing data into stationary singles, and calculated the intrinsic mode function (IMF) energy entropy as the feature of mechanical state.
Korkua et al. (“Wireless Health Monitoring System for Vibration Detection of Induction Motors” IEEE 2010) teaches a health monitoring system of electric machine based on wireless sensor network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857